      Case 1:20-cv-00056-LG-RPM Document 45 Filed 12/01/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

 MICHAEL JAMES HERRIN                                                 PLAINTIFF

 v.                                               CAUSE NO. 1:20cv56-LG-RPM

 HARRISON COUNTY, ET AL.                                           DEFENDANTS

                 ORDER ADOPTING PROPOSED FINDINGS
                   OF FACT AND RECOMMENDATION

      BEFORE THE COURT is the [40] Proposed Findings of Fact and

Recommendation entered by United States Magistrate Judge Robert P. Myers on

November 5, 2020. Judge Myers recommends that the [1] Complaint filed by

Plaintiff, Michael James Herrin, should be dismissed for failure to prosecute.

      At the time Herrin filed this lawsuit, he was incarcerated at the Harrison

County Adult Detention Center in Gulfport, Mississippi. Judge Myers entered the

Proposed Findings recommending dismissal after Herrin failed to appear at the

omnibus hearing conducted on November 4, 2020. The copy of the Minute Entry

regarding the Omnibus hearing mailed to Herrin was returned to the Court as

undeliverable. A search conducted on the Mississippi Department of Corrections’

website reveals that Herrin is no longer incarcerated. The Court previously

informed Herrin that failure to advise the Court of a change of address may result

in sua sponte dismissal of his lawsuit without further notice. (See Order, at 2, ECF

No. 3).

      Where no party has objected to the Magistrate Judge’s Proposed Findings

and Recommendation, the Court need not conduct a de novo review of them. See 28
      Case 1:20-cv-00056-LG-RPM Document 45 Filed 12/01/20 Page 2 of 2




U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings and recommendations to which

objection is made.”). In such cases, the Court need only satisfy itself that there is no

clear error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d

1415, 1420 (5th Cir. 1996). Having conducted the required review, the Court finds

that Judge Myers’ Proposed Findings of Fact and Recommendation are neither

clearly erroneous nor contrary to law. This lawsuit is dismissed without prejudice

for failure to prosecute.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [40] Proposed

Findings of Fact and Recommendation entered by United States Magistrate Judge

Robert P. Myers are ADOPTED as the opinion of the Court. This lawsuit is

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 1st day of December, 2020.

                                                s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                                UNITED STATES DISTRICT JUDGE




                                          -2-
